Read, J.,
dissenting. It is admitted that the Legislature might convert equitable into a legal right, and in all cases permit the assignee of a chose in action to maintain a suit at law in his own name. But this has not been done. Both under our own statute and the Law Merchant, a note or bill to be*122coiné negotiable, so ás ’ to clothe the assignee with the legal ’ right-in such-' note, must be payable in money. This is not disputed. The. only question, is, are current Ohio bank notes money.i-. Tiié ■ instrument. on. which this'suit 'is-brought,-is made payáble in current Ohio bank notes. .A majority of the Court hold -that- such an- ihstruqient is a negotiable note, paya-, ble in money under the statute —that'current Ohio bank notes aré money.. •..-'-This is a' most extraordinary conclusion. Bank notes, are -not-.money'. -They, do not' purport to be money. They arp only .promises' to pay money on' demand. • They, in law; are never-treated as money- — they are -not a legal tender. The whole legislation of'- the State 'respecting ' bank bills or hotés, treats 'them as such, and not as money. ■ In the criminal .laws punishing, the stealing of Counterfeiting of. such paper, and in the civil-’■ remedies prescribed where banks and bankers are. parties,' bank bilis Or' notes áre not treated .as money, but as evidence' of indebtedness.— precisely what they claim to • be themselves. ■ I .¿m aware ' that decisions . afe. to .be found where- such instruments have been bold, negotiable, but the-weight of authority ;is. the other way-, ■ as well ■ as the most manifest reason-.' It is .true,: that bank bills pro sometimes treated, as-money-; as' where-they have been accepted in payment of a debt, pr where they have been dernised'. as money, and such was . the intent of the testator.. -This results from the act, .or agreement'Of the parties themselves.-. . It is not' even necessary, to effect that end',, that‘bank notes are'do "be held money; because any article, received in satisfaction of a' debt, is suffi- ' .cient in law to.discharge it,.and the intention of 'a testator will govern ip a will. ... •
.. * Current bank notes.’, does not signify a sum of. money certain. The terms current and bankable, are well understood., ' Paper is regarded as current which will circulate in. the ordinary trans- . action of .business, and may vary 5, 1.0, ,15 ' pr, 20 per cent., according to the: folly or good nature of the community. In this sense, thén, this instrument is not negotiable. But the .great error is in , giving countenance to the idea that bank notes *123are money. No man can affirm that á bank note is money, It is too clear for argument. Nor can mére usage be permitted to take the place of the statute. '